    Case 19-00372     Doc 40     Filed 07/16/20 Entered 07/16/20 21:42:37           Desc Main
                                   Document     Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


        In re:                                      Chapter 7

        Mack Industries, Ltd., et al.,              Bankruptcy No. 17-09308
                                                    (Jointly Administered)
                               Debtors.1
                                                    Honorable Carol A. Doyle

        Ronald R. Peterson, as
        chapter 7 trustee for Mack
        Industries Ltd.,

                               Plaintiff,

        v.                                          Adversary No. 19-00372

        Capital One, N.A., et al.,

                               Defendants.

                                     NOTICE OF FILING
      PLEASE TAKE NOTICE that I filed the Trustee’s Response to
Defendants’ Motion to Dismiss with the Clerk of the United States Bankruptcy
Court this July 16, 2020, a copy of which is hereby served upon you.


Dated: July 16, 2020                           Ronald R. Peterson, as chapter 7 trustee
                                               for Mack Industries Ltd.

                                               By: /s/ Ariane Holtschlag
                                               One of His Attorneys


Jeffrey K. Paulsen (6300528)

1The debtors, with their respective bankruptcy case numbers, are: Mack Industries Ltd. (17-09308);
Oak Park Avenue Realty Ltd. (17-16651); Mack Industries II LLC (17-16859); Mack Industries III
LLC (17-17106); Mack Industries IV LLC (17-17109); Mack Industries V LLC (18-03445); and Mack
Industries VI LLC (18-03451).


      {00171356}                                1
 Case 19-00372   Doc 40   Filed 07/16/20 Entered 07/16/20 21:42:37   Desc Main
                            Document     Page 2 of 3



Ariane Holtschlag (6294327)
FACTORLAW
105 W. Madison, Suite 1500
Chicago, IL 60602
Tel: (312) 878-4830
Fax: (847) 574-8233
Email: aholtschlag@wfactorlaw.com




    {00171356}                        2
 Case 19-00372     Doc 40   Filed 07/16/20 Entered 07/16/20 21:42:37     Desc Main
                              Document     Page 3 of 3



                             CERTIFICATE OF SERVICE
     I, Ariane Holtschlag, an attorney, hereby certify that on July 16, 2020,
pursuant to Section II.B.4 of the Administrative Procedures for the Case
Management/Electronic Case Filing System and Fed.R.Civ.P. 5(a), I caused a copy
of the foregoing Notice of Filing and the accompanying Response to be served
electronically through the Court’s Electronic Notice for Registrants on all persons
identified as Registrants on the Service List below.

                                              /s/ Ariane Holtschlag




                                   SERVICE LIST

Registrants in the Case
(Service via ECF)


Jeffrey K. Paulsen               jpaulsen@wfactorlaw.com;
                                 bharlow@wfactorlaw.com;
                                 jpaulsen@ecf.inforuptcy.com

Jeffrey D Pilgrim                jpilgrim@pilgrimchristakis.com;
                                 lmarshall@pilgrimchristakis.com;
                                 gsarmiento@pilgrimchristakis.com

Matthew O Stromquist             mstromquist@pilgrimchristakis.com;
                                 gsarmiento@pilgrimchristakis.com;
                                 lmarshall@pilgrimchristakis.com




     {00171356}                           3
